Citation Nr: 1103693	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to a compensable initial rating for De Quervain's 
Syndrome of the right wrist.

2.  Entitlement to a compensable initial rating for De Quervain's 
Syndrome of the left wrist.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to September 
1996 and from August 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which granted service connection for De 
Quervain's syndrome for the right and left wrists, and assigned a 
noncompensable initial rating as to both wrist disabilities.  The 
claims file has since been transferred to the RO in Pittsburgh, 
Pennsylvania for further handling.

Following a timely appeal, this matter was remanded by the Board 
in January 2008 for further development, which was to include:  
providing the Veteran with notice pursuant to 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006); requesting the Veteran to provide 
authorizations for additional private and VA treatment providers; 
assisting the Veteran in obtaining additional identified and 
outstanding treatment records; obtaining private treatment 
records from Dr. N.M. Halikis; scheduling the Veteran for a VA 
examination to determine the current nature and severity of the 
De Quervain's Syndrome in both wrists; and readjudicating the 
Veteran's claims.  The Board is satisfied that its remand action 
has been met with substantial compliance, and is prepared to 
proceed with appellate consideration of the issues framed above.

The Veteran's appeal also initially included the issue of 
entitlement to a compensable initial rating for residuals from a 
fracture of the left ankle.  However, that issue was not 
preserved for appeal in the Veteran's November 2005 substantive 
appeal.


FINDINGS OF FACT

1.  The Veteran failed to appear for VA examination scheduled in 
August 2010, regarding her claim for increased evaluations for De 
Quervain's Syndrome of the right and left wrists and has not 
provided an explanation or good cause for her failure to report 
for that examination.

2.  The Veteran's De Quervain's Syndrome of the right wrist has 
been productive of pain and diminished grip strength, but has not 
been productive of palmar flexion that is limited in line with 
the forearm, dorsiflexion of less than 15 degrees, or right thumb 
motion which produces a gap of one to two inches (2.5 cm to 5.1 
cm) or more between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers.

3.  The Veteran's De Quervain's Syndrome of the left wrist has 
been productive of pain, diminished grip strength, and pain, 
numbness, and stiffness of the left thumb, but has not been 
productive of palmar flexion that is limited in line with the 
forearm, dorsiflexion of less than 15 degrees, or left thumb 
motion which produces a gap of one to two inches (2.5 cm to 5.1 
cm) or more between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for De Quervain's 
Syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5228 
(2010).

2.  The criteria for a compensable rating for De Quervain's 
Syndrome of the left wrist have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for 
service connection for De Quervain's tenosynovitis in an April 
2004 notice letter.  Following a reasonable period of time in 
which the Veteran was afforded an opportunity to respond to that 
letter, the Veteran's claim was adjudicated for the first time in 
the November 2004 rating decision which is the subject of this 
appeal.  Additionally, in a corrective February 2008 notice 
letter, the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After the Veteran was 
afforded a reasonable opportunity to respond to the February 2008 
letter, the Veteran's claim was readjudicated in an October 2010 
supplemental statement of the case.  Moreover, as this case 
concerns the issue of entitlement to a higher initial evaluation 
and comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.

Additionally, a VA examination to assess the current severity of 
her wrists was scheduled to take place in October 2010.  Notice 
to that effect was mailed to the Veteran's known address in 
August 2010.  Nonetheless, the Veteran did not appear for her 
scheduled examination and has not provided good cause for her 
failure to appear.  Under the circumstances, the Board will 
adjudicate the Veteran's claims under the existing evidence.  
38 C.F.R. § 3.655(a) and (b).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations for Initial Ratings, 
Generally

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be permissible 
to rate the unlisted condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the evidence shows distinct time 
periods during which the service-connected disability at issue 
exhibits symptoms that warrant assigning a different evaluation 
for each distinct time period.

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

III.  Entitlement to Compensable Initial Ratings for De 
Quervain's Syndrome
of the Right and Left Wrists

In its November 2004 rating decision, the RO assigned separate 
noncompensable initial disability ratings for De Quervain's 
Syndrome in the right and left wrists pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215.

DC 5215 contemplates ratings for disabilities based upon 
limitation of motion of the wrists.  Under that code, a maximum 
schedular rating of 10 percent is awarded where the evidence 
demonstrates palmar flexion that is limited in line with the 
forearm for either the major or minor wrist.  A maximum schedular 
10 percent rating may also be assigned where dorsiflexion of 
either the major or minor wrist is limited to less than 15 
degrees.

The Board has also considered potential application of the 
criteria under DC 5228.  Effective August 26, 2002, DC 5228 
provides criteria for disabilities of the thumb based upon loss 
of motion of the thumb.  Under this criteria, a non-compensable 
rating is in order where motion of the thumb on either the major 
or minor hand produces a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  A 10 percent rating is awarded for either 
the major or minor hand for a gap of between one to two inches 
(2.5 cm to 5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A maximum schedular 
rating of 20 percent is appropriate for either the major or minor 
hand where thumb motion produces a gap of more than two inches 
(5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 38 C.F.R. § 4.71a (2009).

Although the Board has considered the rating criteria under other 
diagnostic codes under 38 C.F.R., Parts 3 and 4, in the absence 
of evidence showing the presence of ankylosis in the wrists or 
thumbs, it does not find the other code provisions to be 
applicable in this case.

Service treatment records show that the Veteran was diagnosed 
during service with De Quervain's tenosynovitis of both wrists in 
April 2003.  Treatment records from Dr. N.M. Halikis show that 
the Veteran was treated primarily for her left wrist in April 
2003.  At that time, the Veteran reported numbness, pain, and 
stiffness in her left thumb.  A diagnosis of De Quervain's 
Syndrome was confirmed.  Range of motion studies of the thumb 
showed that the Veteran was able to produce 55 degrees of thumb 
pj motion and 50 degrees of thumb Dj motion.  Specific values in 
terms of the distance between the thumb pad and fingers are not 
provided.  Range of motion tests of the left wrist showed 55 
degrees of palmar abduction and 45 degrees of radial abduction.

In June 2004, a partial QTC examination of the Veteran's wrists 
was performed.  As part of this limited examination, x-rays of 
the wrists were conducted which revealed osteopenia in both 
wrists with no other significant findings.  Although documented 
efforts were apparently made to inform the Veteran of the need 
for additional tests and information to complete the examination 
with respect to her wrists, such notice was not received by the 
Veteran because she had moved overseas with her family to 
Germany.  Hence, the QTC examination was not completed, and no 
findings as to the severity of De Quervain's Syndrome in either 
wrist were made.

In her February 2005 notice of disagreement, the Veteran asserts 
that De Quervain's Syndrome in her right and left wrists has 
manifested in the form of difficulty performing activities such 
as carrying groceries, carrying books to class, lifting a full 
pot from stove, and combing her hair.  Regarding her symptoms at 
that time, she reports aching in her thumbs on the sides of the 
wrists and at the base of each thumb.  She reports that this pain 
becomes worse with movement.
Subsequent VA treatment records for treatment from June 2008 
through June 2009 show that the Veteran was treated during that 
time for ongoing symptoms in both wrists.  A June 2008 treatment 
record reflects complaints of bilateral wrist pain, pain in the 
palms of both hands, and diminished grasp strength.  A 
Finkelstein's test performed at that time again confirmed a 
diagnosis of De Quervain's Syndrome in both wrists.  However, 
range of motion tests were not performed.  A July 2008 treatment 
record complaints at that time of pain and edema at the base of 
the thumbs with reported impairment of hand function.  Although 
the record indicates apparent decrease in motion, presumably of 
the wrists, no specific range of motion results are expressed.  
At that time, the Veteran was advised to wear wrist splints 
throughout the day and to allow her hands to rest for the next 
two to three weeks.  Records from January 2009 indicate that the 
Veteran opted to undergo surgery for De Quervain's Syndrome in 
her right wrist.  Although these records document various 
telephone efforts to schedule the surgery with the Veteran, the 
records show that such attempts were unsuccessful.  Subsequent 
records do not indicate that the planned surgery on her right 
wrist was ever performed.

In accordance with the Board's January 2008 remand, documented 
efforts were made to schedule the Veteran for a VA examination to 
assess the current severity of the disabilities in both wrists.  
Toward that end, written notice, which advised that a VA 
examination was being scheduled, was mailed to the Veteran in 
August 2010 at her known address at Scott Air Force Base in 
Illinois.  A VA examination was scheduled to take place in 
October 2010.  The Veteran did not, however, appear at the 
examination. 

The Board observes that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to submit 
to a VA examination if she is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  She must be prepared to meet her obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). The 
provisions of 38 C.F.R. § 3.655 state that when a claimant fails 
to report for an examination in conjunction with a claim for an 
increased rating of a service connected disability, the claim 
shall be denied unless good cause is established as to why the 
claimant failed to appear.  The Board finds that the Veteran has 
not satisfied her responsibilities in the development of her 
claim. In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible.

The evidence in this case is insufficient to award a compensable 
initial rating for De Quervain's Syndrome of either the right or 
left wrist.  As noted previously, the evidence does not show the 
presence of ankylosis in either the thumbs or wrists.  The only 
range of motion findings of record, contained in Dr. Halikis' 
April 2003 treatment record, indicate left wrist motion well in 
excess of dorsiflexion of less than 15 degrees, as well as palmar 
flexion to 55 degrees.  Range of motion tests of the left thumb 
revealed 55 degrees of thumb "pj motion" and 50 degrees of 
thumb "Dj motion."  It is unclear, however, how such motion 
translates to the distance between the left thumb pad and 
fingers.  The evidence does not present any range of motion 
findings regarding the right wrist or thumb.  Under the 
circumstances, the Veteran is not entitled to a compensable 
disability rating for De Quervain's Syndrome of the right or left 
wrist under either DC 5215 or 5228.

Although the Board recognizes the Veteran's subjective complaints 
of pain documented in the treatment records, even with the 
reported pain taken into full consideration, the overall 
disability picture demonstrated by the evidence is not 
commensurate to a limitation of palmar flexion in line with the 
forearm or limitation of dorsiflexion to less than 15 degrees.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5228 (2010).

The Board also finds that there is no basis for a "staged" rating 
for any period concerning the Veteran's wrist claims.  Rather, 
the symptomatology and wrist and thumb motion shown throughout 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned noncompensable rating.

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected wrist disabilities 
should be referred for assignment of an extraschedular rating.  
The record, however, does not show that these disabilities have 
markedly interfered with her employment status beyond that 
already contemplated by the assigned noncompensable rating.  In 
this regard, the Board acknowledges that the Veteran states in an 
August 2005 statement that she has been unable to work physically 
since May 2005 due to work restrictions.  Nonetheless, the Board 
observes that in the same statement, the Veteran reports that she 
is over eight months pregnant.  She further states that her 
temporary clerical position was terminated due to lack of 
available work and also due to restrictions imposed by her 
obstetrician.  Other than the Veteran's own assertions, no 
evidence has been submitted which indicates that her wrist 
disabilities have markedly interfered with her employment status.  
Moreover, there is no indication that her wrist disabilities have 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference with 
employment or frequent hospitalization, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support the assignment of 
compensable disability ratings for the Veteran's service-
connected De Quervain's Syndrome of the right or left wrist.  To 
that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable initial rating for De Quervain's Syndrome of the 
right wrist is denied.

A compensable initial rating for De Quervain's Syndrome of the 
left wrist is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


